AMARILLO DIVISION NOV | 6 omy
UNITED STATES OF AMERICA ; By ph DISTRICT Cour
Plaintiff, § Deputy
y ; 2:20-CR-93-Z-BR-(1)
REMINGTON KIT ARCHER
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Remington Kit Archer filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Remington Kit Archer was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Remington Kit Archer; and ADJUDGES Defendant Remington Kit Archer guilty
of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, November kb , 2020.

 

MAYTHEW J. HACSMARYK
UNJTED STATES DISTRICT JUDGE

  
  

   

 
